DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 6 October 2021.
Claims 85, 91, 94-95, 97, 99-100, and 104-115 are currently pending and being examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 October 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 85, 94-95, 97, 99-100, and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Mina (US 2009/0242604) in view of Vogelsberg (US 3,651,391), further in view of Kovarik (US 2003/0202851).

In regards to Claim 85, Mina teaches a stapling device (fastener-driving tool 100; Fig. 1) comprising:

    PNG
    media_image1.png
    500
    696
    media_image1.png
    Greyscale
a housing (housing portion 102) comprising a contact surface (workpiece contact element 112) and defining an ejection channel terminating in an ejection opening defined in the contact surface (annotated Fig. 1), the housing comprising a first detecting device (112) configured to detect a first object adjacent the ejection opening (workpiece contact element 112 determines if the workpiece is engaged or not; ¶[0015]);
an ejector movable in the ejection channel between an upper position and a lower position (“the fastener-driving tool 100 is seen to comprise an upper housing portion 102 within which there is defined a cylinder, not shown, in which there is disposed a working piston, also not shown, having a driver blade mechanism or the like, also not shown, which is conventionally used to drive a fastener out from the fastener-driving tool 100 and into a workpiece or substrate.” ¶[0014]);
(annotated Fig. 1); 
a drive operably connected to the ejector and configured to move the ejector from the upper position to the lower position to engage the staple in the ejection channel and eject the staple out of the ejection opening (“the fastener-driving tool 100 is seen to comprise an upper housing portion 102 within which there is defined a cylinder, not shown, in which there is disposed a working piston, also not shown, having a driver blade mechanism or the like, also not shown, which is conventionally used to drive a fastener out from the fastener-driving tool 100 and into a workpiece or substrate.” ¶[0014]);
an activatable trigger comprising a second detecting device (trigger mechanism 114); and
a control system (300) configured to, when in a semi-automatic operating mode:
responsive to a first triggering condition being met, control the drive to cause the ejector to move from the upper position to the lower position (“in accordance with a first single-shot firing mode of operation, which is known in the industry and art as a sequential mode of operation, the depression or actuation of the trigger mechanism will not in fact initiate the firing of the tool and the driving of a fastener into a workpiece or substrate unless the workpiece-contacting element is initially depressed against the substrate or workpiece.” ¶[0002]); and
(“bump-firing mode of operation, the operator initially maintains the trigger mechanism at its depressed position, and subsequently, each time the workpiece contacting element is disposed in contact with, and pressed against, the workpiece or substrate, the tool will fire, thereby driving a fastener into the workpiece or substrate.” ¶[0003]),
wherein the first triggering condition is met when the trigger is activated while the first detecting device detects the first object and the second detecting device detects the second object ("bump-firing mode of operation, the operator initially maintains the trigger mechanism at its depressed position, and subsequently, each time the workpiece contacting element is disposed in contact with, and pressed against, the workpiece or substrate, the tool will fire, thereby driving a fastener into the workpiece or substrate." ¶[0003]), 
wherein the second triggering condition is met when, while the trigger remains activated after the first triggering condition is met, the first detecting device stops detecting the first object and later detects the first object while the second detecting device detects the second object ("bump-firing mode of operation, the operator initially maintains the trigger mechanism at its depressed position, and subsequently, each time the workpiece contacting element is disposed in contact with, and pressed against, the workpiece or substrate, the tool will fire, thereby driving a fastener into the workpiece or substrate." ¶[0003]).
Mina does not expressly disclose an activatable trigger comprising a second detecting device configured to detect a second object on an outer surface of the trigger.
However, Vogelsberg teaches an activatable trigger (touch plate assembly 35) comprising a second detecting device configured to detect a second object on an outer surface of the trigger (“A touch button or touch plate assembly 35 is connected to the other end of resistor 33 so that capacitor 32, resistor 33, and touch button 35 are in series. Touch plate assembly 35 has an exposed touch plate 36 disposed to be touched by the finger or hand of the operator of the tool or appliance with which circuit 1 is used.” col. 4 l. 23-28). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Mina, by having a trigger that senses an object on surface of trigger, as taught by Vogelsberg, for safety by ensuring the operators finger is actually on the trigger when the tool is being actuated. 
Mina as modified by Vogelsberg does not expressly teach a light-emitting device configured to project a light onto the first object and a control system configured to be responsive to the second detecting device detecting the second object, activate the light-emitting device. 
However, Kovarik teaches a light-emitting device (16; Fig. 1) configured to project a light onto the first object (“turn on the light 16 and illuminate the work area” ¶[0015]) and a control system (¶[0019]) configured to be responsive to the (14) detecting the second object, activate the light-emitting device (“Referring now to FIG. 2, the trigger circuit 20 controls the operation of the light 16 in response to the electrical signal from the detector 14 and is located within the housing 12, preferably in the handle 26 of the drill 10.” ¶[0019]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Mina and Vogelsberg, by the detector and light, as taught by Kovarik, for automatically illuminating the work area for safety. (Kovarik ¶[0002]). 

In regards to Claim 94, Mina as modified by Vogelsberg and Kovarik teaches the stapling device of claim 85. Mina teaches wherein the control system is further configured to, when in an automatic operating mode:
responsive to the first triggering condition being met, control the drive to cause the ejector to move from the upper position to the lower position; and
responsive to a third triggering condition being met, control the drive to repeatedly cause the ejector to move from the upper position to the lower position, wherein consecutive movements of the ejector from the upper position to the lower position are separated by a time interval (“the rate at which the fastener-driving tool can be continuously fired can be adjusted” ¶[0005]),
wherein the third triggering condition is different from the first and second triggering conditions (“a third fully automatic continuous firing mode of operation, as long as the workpiece contact element is maintained in contact with, and pressed against, the workpiece or substrate, and as long as the trigger mechanism is maintained at its depressed position, the fastener-driving tool will automatically and continuously fire fasteners into the workpiece or substrate.” ¶[0003]).

In regards to Claim 95, Mina as modified by Vogelsberg and Kovarik teaches the stapling device of claim 94. Mina teaches wherein the control system is further configured to stop controlling the drive to repeatedly cause the ejector to move from the upper position to the lower position responsive to the third triggering condition no longer being met (“a third fully automatic continuous firing mode of operation, as long as the workpiece contact element is maintained in contact with, and pressed against, the workpiece or substrate, and as long as the trigger mechanism is maintained at its depressed position, the fastener-driving tool will automatically and continuously fire fasteners into the workpiece or substrate.” ¶[0003]).

In regards to Claim 97, Mina as modified by Vogelsberg and Kovarik teaches the stapling device of claim 95. Mina teaches wherein the third triggering condition is met when the trigger remains activated, the first detecting device continues detecting the first object, and the second detecting device continues detecting the second object after the first triggering condition is met (“the fastener-driving tool will be able to operate in a fully automatic continuous firing mode of operation by means of which the fastener-driving tool can continuously fire fasteners into a substrate or workpiece as long as the workpiece contact element is maintained at its engaged or depressed position against the workpiece or substrate, and as long as the trigger mechanism is likewise maintained at its actuated or depressed position” ¶[0005]).

In regards to Claim 99, Mina as modified by Vogelsberg and Kovarik teaches the stapling device of claim 94. Mina teaches wherein the control system is further configured to, when in a manual operating mode, responsive to the first triggering condition being met, control the drive to cause the ejector to move from the upper position to the lower position (“in accordance with a first single-shot firing mode of operation, which is known in the industry and art as a sequential mode of operation, the depression or actuation of the trigger mechanism will not in fact initiate the firing of the tool and the driving of a fastener into a workpiece or substrate unless the workpiece-contacting element is initially depressed against the substrate or workpiece.” ¶[0002]; “the fastener-driving tool 100 is seen to comprise an upper housing portion 102 within which there is defined a cylinder, not shown, in which there is disposed a working piston, also not shown, having a driver blade mechanism or the like, also not shown, which is conventionally used to drive a fastener out from the fastener-driving tool 100 and into a workpiece or substrate.” ¶[0014]).

In regards to Claim 100, Mina as modified by Vogelsberg and Kovarik teaches the stapling device of claim 99. Mina teaches wherein the control system is further configured to stop controlling the drive device to repeatedly cause the ejector to move from the upper position to the lower position responsive to the third triggering condition (“the fastener-driving tool will be able to operate in a fully automatic continuous firing mode of operation by means of which the fastener-driving tool can continuously fire fasteners into a substrate or workpiece as long as the workpiece contact element is maintained at its engaged or depressed position against the workpiece or substrate, and as long as the trigger mechanism is likewise maintained at its actuated or depressed position” ¶[0005]).

In regards to Claim 104, Mina as modified by Vogelsberg and Kovarik teaches the stapling device of claim 94. Mina teaches further comprising an input device configured to receive an input, wherein the control system is further configured to change the time interval in response to the input (“the rate at which the fastener-driving tool can be continuously fired can be adjusted” ¶[0005]; “the fastener-driving tool 100 will be disposed within its fully automatic continuous firing mode of operation. Still further, as can also be appreciated from FIG. 3, it is also seen that the changeover control pin 302 is movable along a linear locus 304 which is substantially perpendicular to the linear locus 288 defined by means of the spool valve 254, the needle valve housing 272, and the needle valve 276” ¶[0021]).


Claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over Mina (US 2009/0242604) in view of Howes (US 2015/0136829), further in view of Kovarik (US 2003/0202851) and Hlinka (US 2011/0132959).

In regards to Claim 91, Mina as modified by Howe and Kovarik teaches the stapling device of claim 90. 
Mina does not expressly teach the first and second detecting devices include optical sensors.
However, Howes teaches the first detecting device (optical sensors 402) is an optical sensor (“As illustrated in FIGS. 5 and 6, during use, light may be emitted from the emitters of the optical sensors 402, which may reflect off the surface 502 of the workpiece 102.” ¶[0105]). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Mina, by using optical sensors, as taught by Howes, for detecting the presence of the workpiece and if the nose piece is parallel to the workpiece. (Howes ¶[0105]) 
However, Hlinka teaches the second detecting device (trigger 308, pushbutton electric switch 304; Fig. 5) is an optical sensor (“the mechanical pushbutton electric switch 304 could be replaced by a non-mechanical switch such as a solid state switch coupled to an electro-optical sensor, where the trigger assembly could close the electric switch by interrupting a light beam in the electro-optical sensor.” ¶[0037]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Mina, by using an optical sensor, as taught by Hlinka, as a known equivalent to a mechanical switch. 

Claim 105 is rejected under 35 U.S.C. 103 as being unpatentable over Mina (US 2009/0242604) in view of Hlinka (US 2011/0132959), further in view Kovarik (US 2003/0202851).

In regards to Claim 105, Mina teaches a stapling device (fastener-driving tool 100; Fig. 1) comprising:

    PNG
    media_image1.png
    500
    696
    media_image1.png
    Greyscale
a housing (housing portion 102) comprising a contact surface (workpiece contact element 112) and defining an ejection channel terminating in an ejection opening defined in the contact surface (annotated Fig. 1), the housing comprising a first detecting device (workpiece contact element 112 determines if the workpiece is engaged or not; ¶[0015]);
an ejector movable in the ejection channel between an upper position and a lower position (“the fastener-driving tool 100 is seen to comprise an upper housing portion 102 within which there is defined a cylinder, not shown, in which there is disposed a working piston, also not shown, having a driver blade mechanism or the like, also not shown, which is conventionally used to drive a fastener out from the fastener-driving tool 100 and into a workpiece or substrate.” ¶[0014]);
a magazine attached to the housing and configured to, when storing one or more staples, position one of the one or more staples in the ejection channel (annotated Fig. 1);
(“the fastener-driving tool 100 is seen to comprise an upper housing portion 102 within which there is defined a cylinder, not shown, in which there is disposed a working piston, also not shown, having a driver blade mechanism or the like, also not shown, which is conventionally used to drive a fastener out from the fastener-driving tool 100 and into a workpiece or substrate.” ¶[0014]);
an activatable trigger (trigger mechanism 114); and
a control system (300) configured to, when in a semi-automatic operating mode:
responsive to a first triggering condition being met, control the drive to cause the ejector to move from the upper position to the lower position (“in accordance with a first single-shot firing mode of operation, which is known in the industry and art as a sequential mode of operation, the depression or actuation of the trigger mechanism will not in fact initiate the firing of the tool and the driving of a fastener into a workpiece or substrate unless the workpiece-contacting element is initially depressed against the substrate or workpiece.” ¶[0002]); and
after the first triggering condition has been met, responsive to a second triggering condition being met, control the drive to cause the ejector to move from the upper position to the lower position after a designated time period has elapsed following the second triggering condition being met (“bump-firing mode of operation, the operator initially maintains the trigger mechanism at its depressed position, and subsequently, each time the workpiece contacting element is disposed in contact with, and pressed against, the workpiece or substrate, the tool will fire, thereby driving a fastener into the workpiece or substrate.” ¶[0003]),
wherein the first triggering condition and the second triggering condition are different (¶[0002]-[0003]).
Mina does not expressly disclose a battery configured to power the motor. 
However, Hlinka teaches a battery configured to power the motor
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Mina, by having the tool be battery operated, as taught by Hlinka, so that the fastening tool is capable of being used anywhere without the need of an air compressor. 
Mina as modified by Hlinka does not expressly disclose a light-emitting device configured to project a light onto an object adjacent the ejection opening and a control system configured to be responsive to the first detecting device detecting the object, activate the light-emitting device. 
However, Kovarik teaches a light-emitting device (16; Fig. 1) configured to project a light onto an object (“turn on the light 16 and illuminate the work area” ¶[0015]) adjacent the ejection opening (16 can be placed anywhere on the tool where it can illuminate the work area) and a control system (¶[0019]) configured to be responsive to the first detecting device  detecting the object (14; can be placed anywhere on the tool to detect any object desired; ¶[0020]), activate the light-emitting device (¶[0019]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device . 

Claims 106-108 are rejected under 35 U.S.C. 103 as being unpatentable over Mina (US 2009/0242604) in view of Howes (US 2015/0136829), further in view of Kovarik (US 2003/0202851).


    PNG
    media_image1.png
    500
    696
    media_image1.png
    Greyscale
In regards to Claim 106, Mina teaches stapling device (fastener-driving tool 100; Fig. 1) comprising:
 a housing (housing portion 102) comprising a substantially flat contact surface (workpiece contact element 112) and defining an ejection channel terminating in an ejection opening defined in the contact surface (annotated Fig. 1);
a first sensor (workpiece contact element 112 determines if the workpiece is engaged or not; ¶[0015]);
an ejector movable in the ejection channel between an upper position and a lower position(“the fastener-driving tool 100 is seen to comprise an upper housing portion 102 within which there is defined a cylinder, not shown, in which there is disposed a working piston, also not shown, having a driver blade mechanism or the like, also not shown, which is conventionally used to drive a fastener out from the fastener-driving tool 100 and into a workpiece or substrate.” ¶[0014]);
(annotated Fig. 1);
a motor operably connected to the ejector and configured to move the ejector from the upper position to the lower position to engage the staple in the ejection channel and eject the staple out of the ejection opening (“the fastener-driving tool 100 is seen to comprise an upper housing portion 102 within which there is defined a cylinder, not shown, in which there is disposed a working piston, also not shown, having a driver blade mechanism or the like, also not shown, which is conventionally used to drive a fastener out from the fastener-driving tool 100 and into a workpiece or substrate.” ¶[0014]);
an activatable trigger (trigger mechanism 114); and
a control system (300) operably connected to the motor and configured to control the motor to cause the ejector to move from the upper position to the lower position responsive to the trigger being activated while at least one of the first and second sensors detects the object adjacent the ejection opening (¶[0014]).
Mina does not expressly disclose a first sensor adjacent a first end of the ejection opening and a second sensor adjacent a second end of the ejection opening, wherein a spacing between the first and second sensors is greater than a length of the ejection opening and a battery receivable in the housing and configured to power the motor.
However, Howes teaches a first sensor (multiple optical sensor 402) adjacent a first end of the ejection opening and a second sensor (402) adjacent a second end of the ejection opening ("As illustrated in FIGS. 5 and 6, during use, light may be emitted from the emitters of the optical sensors 402, which may reflect off the surface 502 of the workpiece 102." ¶[0105]), wherein a spacing between the first and second sensors is greater than a length of the ejection opening (aperture 430; see fig. 4 showing the optical sensors 402 surrounding the aperture 430) and a battery receivable in the housing and configured to power the motor (¶[0036]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Mina, by having multiple sensors near the nail outlet, as taught by [secondary reference], for detecting the presence of the workpiece and if the nose piece is parallel to the workpiece. (Howes ¶[0105]). 
Mina as modified by Howes does not expressly teach a light-emitting device configured to project a light onto an object adjacent the ejection opening and a control systems configured to activate the lighting-emitting device responsive to at least one of the first and second sensors detecting the object. 
However, Kovarik teaches a light-emitting device (16; Fig. 1) configured to project a light onto an object (“turn on the light 16 and illuminate the work area” ¶[0015]) adjacent the ejection opening (16 can be placed anywhere on the tool where it can illuminate the work area) and a control systems (¶[0019]) configured to activate the lighting-emitting device responsive to at least one of the first and second sensors detecting the object (“Referring now to FIG. 2, the trigger circuit 20 controls the operation of the light 16 in response to the electrical signal from the detector 14 and is located within the housing 12, preferably in the handle 26 of the drill 10.” ¶[0019]).


In regards to Claim 107, Mina as modified by Howes and Kovarik teaches the stapling device of claim 106, wherein the control system (Mina: 300) is configured to control the motor to cause the ejector to move from the upper position to the lower position (Mina: “the fastener-driving tool 100 is seen to comprise an upper housing portion 102 within which there is defined a cylinder, not shown, in which there is disposed a working piston, also not shown, having a driver blade mechanism or the like, also not shown, which is conventionally used to drive a fastener out from the fastener-driving tool 100 and into a workpiece or substrate.” ¶[0014]) responsive to the trigger being activated while the first and second sensors both detect the object adjacent the ejection opening (Howes: ¶[0105]).

In regards to Claim 108, Mina as modified by Howes and Kovarik teaches the stapling device of claim 107, wherein the control system (Mina: 300) is configured not to control the motor to cause the ejector to move from the upper position to the lower position responsive to the trigger being activated while only one of the first and second sensors detects the object adjacent the ejection opening (Howes: ¶[0105]).

Claims 109-113 are rejected under 35 U.S.C. 103 as being unpatentable over Mina (US 2009/0242604) in view of Howes (US 2015/0136829), further in view of Kovarik (US 2003/0202851) and Vogelsberg (US 3,651,391).

In regards to Claim 109, Mina as modified by Howes and Kovarik teaches the stapling device of claim 106, wherein the object comprises a first object (Mina: workpiece).
Mina, Howes, and Kovarik does not expressly teach a third sensor configured to detect a second object on an outer surface of the trigger.
However, Vogelsberg teaches a third sensor (touch plate assembly 35) configured to detect a second object on an outer surface of the trigger (“A touch button or touch plate assembly 35 is connected to the other end of resistor 33 so that capacitor 32, resistor 33, and touch button 35 are in series. Touch plate assembly 35 has an exposed touch plate 36 disposed to be touched by the finger or hand of the operator of the tool or appliance with which circuit 1 is used.” col. 4 l. 23-28).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Mina, Howes, and Kovarik, by having a trigger that senses an object on surface of trigger, as taught by Vogelsberg, for safety by ensuring the operators finger is actually on the trigger when the tool is being actuated.

In regards to Claim 110, Mina as modified by Howes, Kovarik, and Vogelsberg teaches the stapling device of claim 109, wherein the control system (Mina: 300) is configured to control the motor to cause the ejector to move from the upper position to the lower position responsive to the trigger being activated (Mina: “the fastener-driving tool 100 is seen to comprise an upper housing portion 102 within which there is defined a cylinder, not shown, in which there is disposed a working piston, also not shown, having a driver blade mechanism or the like, also not shown, which is conventionally used to drive a fastener out from the fastener-driving tool 100 and into a workpiece or substrate.” ¶[0014]) while both: (1) at least one of the first and second sensors detects the first object adjacent the ejection opening (Howes: ¶[0105]); and (2) the third sensor detects the second object on the outer surface of the trigger (Vogelsberg: col. 4 l. 23-28; Mina: ¶[0003]).

In regards to Claim 111, Mina as modified by Howes, Kovarik, and Vogelsberg teaches the stapling device of claim 110, wherein the control system (Mina: 300) is configured not to control the motor to cause the ejector to move from the upper position to the lower position responsive to the trigger being activated (Mina: ¶[0014]) while only one of: (1) at least one of the first and second sensors detects the first object adjacent the ejection opening (Howes: ¶[0105]); and (2) the third sensor detects the second object on the outer surface of the trigger (Vogelsberg: col. 4 l. 23-28; Mina: ¶[0003]).

In regards to Claim 112, Mina as modified by Howes, Kovarik, and Vogelsberg teaches the stapling device of claim 111, wherein the first, second, and third sensors comprise proximity sensors (Howes: ¶[0118]; Vogelsberg: col. 3 l 55-66).

In regards to Claim 113, Mina as modified by Howes, Kovarik, and Vogelsberg teaches the stapling device of claim 112, wherein the first, second, and third sensors comprise optical sensors (Howes: optical sensors 402).

Claim 114-115 are rejected under 35 U.S.C. 103 as being unpatentable over Mina (US 2009/0242604) in view of Kovarik (US 2003/0202851).

In regards to Claim 114, Mina teaches a stapling device (fastener-driving tool 100; Fig. 1) comprising:

    PNG
    media_image1.png
    500
    696
    media_image1.png
    Greyscale
a housing (housing portion 102) comprising a contact surface (workpiece contact element 112) and defining an ejection channel terminating in an ejection opening defined in the contact surface (annotated Fig. 1), the housing comprising a first detecting device (112);
an ejector movable in the ejection channel between an upper position and a lower position (“the fastener-driving tool 100 is seen to comprise an upper housing portion 102 within which there is defined a cylinder, not shown, in which there is disposed a working piston, also not shown, having a driver blade mechanism or the like, also not shown, which is conventionally used to drive a fastener out from the fastener-driving tool 100 and into a workpiece or substrate.” ¶[0014]);
a magazine attached to the housing and configured to, when storing one or more staples, position one of the one or more staples in the ejection channel (annotated Fig. 1);
a drive operably connected to the ejector and configured to move the ejector from the upper position to the lower position to engage the staple in the ejection channel and eject the staple out of the ejection opening (“the fastener-driving tool 100 is seen to comprise an upper housing portion 102 within which there is defined a cylinder, not shown, in which there is disposed a working piston, also not shown, having a driver blade mechanism or the like, also not shown, which is conventionally used to drive a fastener out from the fastener-driving tool 100 and into a workpiece or substrate.” ¶[0014]);
an activatable trigger (trigger mechanism 114); and
a control system (300) configured to:
when in a semi-automatic operating mode:
responsive to a first triggering condition being met, control the drive to cause the ejector to move from the upper position to the lower position ("bump-firing mode of operation, the operator initially maintains the trigger mechanism at its depressed position, and subsequently, each time the workpiece contacting element is disposed in contact with, and pressed against, the workpiece or substrate, the tool will fire, thereby driving a fastener into the workpiece or substrate." ¶[0003]); and
after the first triggering condition has been met, responsive to a second triggering condition being met, control the drive to cause the ejector to move from the upper position to the lower position ("bump-firing mode of operation, the operator initially maintains the trigger mechanism at its depressed position, and subsequently, each time the workpiece contacting element is disposed in contact with, and pressed against, the workpiece or substrate, the tool will fire, thereby driving a fastener into the workpiece or substrate." ¶[0003]), wherein the first triggering condition and the second triggering condition are different (¶[0003]); and
when in a manual operating mode:
responsive to the first triggering condition being met, control the drive to cause the ejector to move from the upper position to the lower position; and
after the first triggering condition has been met, not control the drive to cause the ejector to move from the upper position to the lower position responsive to the second triggering condition being met ("in accordance with a first single-shot firing mode of operation, which is known in the industry and art as a sequential mode of operation, the depression or actuation of the trigger mechanism will not in fact initiate the firing of the tool and the driving of a fastener into a workpiece or substrate unless the workpiece-contacting element is initially depressed against the substrate or workpiece." ¶[0002]; "the fastener-driving tool 100 is seen to comprise an upper housing portion 102 within which there is defined a cylinder, not shown, in which there is disposed a working piston, also not shown, having a driver blade mechanism or the like, also not shown, which is conventionally used to drive a fastener out from the fastener-driving tool 100 and into a workpiece or substrate." ¶[0014]).
Mina does not expressly disclose a light-admitting device configured to project a light onto an object adjacent the objection opening and a control system configured to activate the light-emitted device responsive to the first detecting device detecting the object. 
However, Kovarik teaches a light-emitting device (16; Fig. 1) configured to project a light onto an object (“turn on the light 16 and illuminate the work area” ¶[0015]) adjacent the ejection opening (16 can be placed anywhere on the tool where it can illuminate the work area) and a control system (¶[0019]) configured to be responsive to the first detecting device detecting the object (14; can be placed anywhere on the tool to detect any object desired; ¶[0020]), activate the light-emitting device (¶[0019]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Mina and Hlinka, by the detector and light, as taught by Kovarik, for automatically illuminating the work area for safety. (Kovarik ¶[0002]) 

In regards to Claim 115, Mina as modified by Kovarik teaches the stapling device of claim 114. Mina teaches wherein the control system is further configured to, when in an automatic operating mode:
responsive to the first triggering condition being met, control the drive to cause the ejector to move from the upper position to the lower position; and
responsive to a third triggering condition being met, control the drive to repeatedly cause the ejector to move from the upper position to the lower position, wherein consecutive movements of the ejector from the upper position to the lower position are separated by a time interval ("the rate at which the fastener-driving tool can be continuously fired can be adjusted" ¶[0005]),
wherein the third triggering condition is different from the first and second triggering conditions ("a third fully automatic continuous firing mode of operation, as long as the workpiece contact element is maintained in contact with, and pressed against, the workpiece or substrate, and as long as the trigger mechanism is maintained at its depressed position, the fastener-driving tool will automatically and continuously fire fasteners into the workpiece or substrate." ¶[0003]).

Response to Arguments
Applicant’s arguments with respect to claims 85, 91, 94-95, 97, 99-100, and 104-115 have been considered but are moot because the new ground of rejection does not 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/KATIE L GERTH/Examiner, Art Unit 3731 

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731